Normal, C. J.
This is an appeal from an order confirming a sale of real estate. The :nly objection urged against the sale is that the same was not made and the order of sale, returned until the expiration of more than sixty days after its date. The order of sale was nothing more than a certified copy of tie decree, and the fact that the sale was made and the order of sale was returned more than *3sixty days after, the sheriff received the copy of the decree did not invalidate the sale. Amoskeag Savings Bank v. Robbins, 53 Nebr., 776. The order is
Affirmed.